Exhibit 10.25

 



AGREEMENT TO UNWIND AND MUTUAL RELEASE

 

THIS AGREEMENT TO UNWIND AND MUTUAL RELEASE (the "Agreement"), dated as of
February 11, 2019 (the “Effective Date”), is entered into between TODD A.
CORRELL, with an address located at c/o Broadsmart Florida, Inc., 1314 E. Las
Olas Blvd. Suite 1044, Fort Lauderdale, FL 33301 (“Correll”), THOMAS J.
THARRINGTON, with an address located at c/o Broadsmart Florida, Inc., 1314

E. Las Olas Blvd. Suite 1044, Fort Lauderdale, FL 33301 (“Tharrington” and
together with Correll, “Seller”), and Broadsmart Florida, Inc., a corporation
organized under the laws of the State of Florida with its principal address
located at 1314 E. Las Olas Blvd. Suite 1044, Fort Lauderdale, FL 33301 (the
“Company” and together with Seller, “Broadsmart”), on one side, and NEXXIS INC.,
with an address located at 48 South Service Road, Melville, NY 11747 (“Buyer”),
on the other side. Each of the parties to this Agreement is individually
referred to herein as a “Party” and collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, on November 5, 2018 (the “Closing Date”), Buyer entered into and closed
that certain Stock Purchase Agreement (the “SPA ”) with Seller and the Company
pursuant to which Buyer acquired from Seller 100 shares of common stock
(collectively, the “Shares”) of the Company, representing 100% of the issued and
outstanding shares of common stock of the Company, in consideration of (i) a
cash payment of $12,500 and (ii) 15% of the customer billing of the Company not
including any taxes billed on client invoices (the “Broadsmart Acquisition”);

 

WHEREAS, on January 30, 2019, Seller informed Buyer it learned that the
Company’s previous three

(3) years of income tax filings with the State of Florida (collectively, the
Invalid Tax Filings”) were filed under an incorrect Federal Tax ID Number;

 

WHEREAS, the Invalid Tax Filings potentially pose certain tax and tariff
liabilities to Buyer;

 

WHEREAS, in order to resolve the aforementioned disclosure failure and related
potential tax and tariff liabilities to Buyer, the Parties have agreed to unwind
and rescind the Broadsmart Acquisition whereby the SPA and the Broadsmart
Acquisition shall be rescinded in their entirety and shall be considered null
and void as if never entered into or closed.

 

WHEREAS, the Parties have, between themselves, negotiated a complete resolution
of any and all disputes, claims or potential claims arising between them and
intend, by the terms of this Agreement, to memorialize the resolution of all
disputes, claims or potential claims between the Parties arising during their
relationship.

 

NOW, THEREFORE, in consideration of the recitals stated above, which all Parties
agree are accurate and complete, the agreements, promises and warranties set
forth below and other good and valuable consideration, receipt of which is
hereby acknowledged, the Parties agree as follows:

 

TERMS OF AGREEMENT

 

1.The above Recitals are hereby made a part of this Agreement.

 

2.     The Parties acknowledge and agree that the SPA, Broadsmart Acquisition
and all transactions contemplated thereby, and any other contractual agreements
between the Parties, whether oral or written, are rescinded in their entirety
and shall be considered null and void upon the execution of this Agreement, and
all consideration deliverable by Buyer and Seller shall be returned to the
respective issuing and paying Parties.

 



1

 

 

 

3.      Upon execution of this Agreement, the Parties release and forever
discharge each other and their respective agents, servants, employees,
proprietors, partners, officers, directors, shareholders, subsidiaries,
attorneys, predecessors, successors, assigns, heirs, survivors and personal
representatives of and from any and all known or unknown claims, debts,
liabilities, demands, obligations, damages, losses, costs, expenses, attorney' s
fees, actions and causes of action, from the beginning of time to the effective
date of this Agreement. From the date of this Agreement, the Parties agree that
they will not initiate any complaint, suit, or action of any kind against each
other, in law or equity, before a state court, federal court, foreign court, or
administrative body; except as necessary to enforce the terms of this Agreement.

 

4.     Each of the Parties hereby represents and warrants to the other that it
has not heretofore assigned or transferred, or purported to assign or transfer,
to any person or entity any claims, debts, liabilities, demands, obligations,
damages, losses, costs, expenses, attorneys' fees, actions or causes of action
discharged and/or released herein. Each of the Parties agrees to indemnify, hold
harmless and defend (including the payment of actual attorneys' fees, costs and
expenses) the other of and from any claims, debts, liabilities, demands,
obligations, damages, losses, costs, expenses, attorneys' fees, actions or
causes of action that are in any way based on or arise out of any such
assignment or transfer.

 

5.    The Parties each agree that they will not directly or indirectly make any
negative or disparaging remarks or communications about or relating to the other
Parties hereto, their members, operations, their business, their officers, Board
members, their employees, their independent contractors or affiliates. The
Parties specifically agrees that they will not directly or indirectly contact
the press, will not make any statements for public dissemination, and will not
respond to inquiries from the press regarding this Agreement or the other
Parties.

 

6.  Each of the Parties represents and warrants that it has been represented by
separate legal counsel of its own choice throughout all of the negotiations that
preceded the execution of this Agreement and in connection with the preparation
and execution of this Agreement; that it has carefully and thoroughly reviewed
this Agreement in its entirety with counsel and that it understands the terms
used herein.

 

7.  Each party has had the opportunity to investigate this matter, determine the
advisability of entering into this Agreement and has entered into this Agreement
freely and voluntarily. Each of the Parties acknowledges that in executing this
Agreement they rely solely on their own judgment, belief and knowledge and on
such advice as they may have received from their own counsel and that they have
not been influenced by any representation or statements made by any of the other
Parties or their counsel. No provision in this Agreement is to be interpreted
for or against any of the Parties because that Party or its counsel drafted such
provision.

 

8.    This Agreement embodies the entire understanding and agreement of the
Parties concerning the resolution of all disputes, claims or potential claims
between them that arose during their working relationship and as such, it fully
supersedes any other oral or written understandings, agreements, representations
and warranties between them relating thereto.

 

9.   The terms and conditions contained in this Agreement shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, survivors and
personal representatives of each of the Parties.



2

 

 



10. The Parties, and each of them, agree to execute such other documents and
take such other immediate action as may reasonably be necessary to accomplish
the purpose of this Agreement.

 



11.  In the event that any condition, covenant or other provision of this
Agreement is held to be invalid or void by any court of competent jurisdiction,
it shall be deemed severable from the remainder of this Agreement and shall in
no way affect any other condition, covenant or other provision of this
Agreement. If such condition, covenant or other provision is held to be invalid
due to its scope or breadth, it is agreed that it shall be deemed to remain
valid to the extent permitted by law.

 

12.  No breach of any provision of this Agreement shall be deemed waived unless
it is waived in writing. Waiver of any one breach shall not be deemed a waiver
of any other breach of the same or any other provision of this Agreement.

 

13.  This Agreement can only be amended or modified by a written agreement duly
executed by all of the Parties.

 

14.  Any corporation signing this Agreement represents and warrants that such
execution is in compliance with any required resolution of its Board of
Directors, duly adopted at a meeting of such Board of Directors. Any individual
signing this Agreement on behalf of another individual, a corporation or a
partnership represents and warrants that he or she has full authority to do so.

 

15.   The Parties acknowledge that for the purpose of enforcing the terms of
this Agreement or entering judgment appropriate jurisdiction and venue shall lie
within the Jurisdiction of the State of Florida. This Agreement shall be
governed by and construed and enforced under the laws of the State of Florida.

 

16.  In the event either party commences any action in a court of law to enforce
this Agreement or obtain damages for the breach of this Agreement, the
prevailing Party shall be entitled to an award of its actual attorneys' fees and
costs incurred in such action.

 

17.    This Agreement may be executed in counterparts, and each counterpart
shall be considered an original. This Agreement shall not be effective in any
way as to any of the Parties until fully executed by all parties and until
counsel for each of the Parties has been delivered a fully executed counterpart
thereof.

 

18.  The Parties agree that upon the execution of this Agreement they will
return any and all confidential and proprietary business information in their
possession belonging to any other Party including, but not limited to, any books
and records, statements of account, individual member or shareholder
information, business and marketing plans, customer lists and vendor lists.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



3

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the Effective Date first above written.

 

 SELLER:

 

_______________________________ 

 

Todd A. Correll

 

 

_______________________________

 

Thomas J. Tharrington

 

 

COMPANY:

 

BROADSMART FLORIDA, INC.

 

 

By:_____________________________

Name:Todd Correll

Title:   CEO

 

 

BUYER:

 

NEXXIS INC.

 



By:_____________________________

Charles M. Piluso

Title:   CEO

 

 

4



 